DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 04 January 2021.
Claims 1, 3, 5, 8, 10, 12, 15, 17, 19 have been amended. 
Claims 2, 4, 9, 11, 16, 18 have been canceled. 
Claims 1, 3, 5-8, 10, 12-15, 17, 19-23 are allowed

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19-23 allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims recite eligible subject matter because the ordered combination of the steps in the claims is significantly more under Step 2B.  Claim 1 explains the process to counter the adversarial artificial intelligence model and how the manipulation of the fraud score is accomplished. Amended claim 1 recites, in part, "wherein the manipulation includes: swapping, by the one or more data processors, fraud scores of the randomly selected first number of transactions from the plurality of transactions above the least one operation fraud score threshold with fraud scores of the randomly selected first number of transactions from the plurality of transactions below the least one operation fraud score threshold." The specification describes how the swapping improves the technology because "by doing the above score shuffling, the number of transactions is kept the same between the original Docket No.: 035006-792F01USSpecification, [0028].
The claims at hand generally deal with countering artificial intelligence learning attacks on fraud scoring models that generate a fraud score likelihood of fraud.  The claims disclose receiving a plurality of data representing a plurality of transactions, scoring each transaction according to a fraud scoring model.  Each transaction is fraud scored in a high-band (indicative of a high likelihood of fraud), or low0band (low likelihood of fraud).  An operation fraud score threshold separates the high-score band from the low score bands. Next, the claims disclose detecting, using volumetric measurements, a request from an adversary artificial intelligence model for fraud score.  The claims disclose adjusting the fraud score for at least some of the plurality of transactions above the operation fraud score threshold by swapping fraud scores of randomly selected number of transactions from above the operation fraud score threshold with fraud scores of a random number of transactions from below the operation fraud score.  In addition, the fraud score will be adjusted for at least some of the plurality of transactions below the operation fraud threshold.  Finally, the claims disclose manipulating some fraud scores in order to mislead the adversary artificial intelligence model by swapping fraud scores of randomly selected number of transactions from above the operation fraud score threshold with fraud scores of a random number of transactions from below the operation fraud score.   
Goodman et al. (US 2005/0015454 A1) discloses a method/system/non-transitory computer program products to hinder reverse engineering of spam filters and/or to mitigate spammers from finding a message that consistently gets through the spam filters almost every time.  Goodman discloses performing the operations of a randomization component that randomizes a message score before the message is classified, thereby making it not nearly impracticable to reverse-engineer the filter.  
Hamada et al. (US 2007/0067839 A1) hereinafter Hamada discloses detecting a denial-of-service attack on a communication device that monitors data transmitted.  Hamada discloses determining a denial-of-service attack (i.e., adversary artificial intelligence model) based on traffic abnormality information.  The system collects normal traffic data and will alert when there is traffic abnormality in order to change the attack detection condition to prevent further attacks.
Adjaoute (US 2015/0039512 A1) hereinafter Adjaoute discloses producing run-time detections in which requests can be analyzed for fraud activity.  A request for a fraud score can come from an adversarial artificial intelligence model that has been designed by a highly skilled artificial intelligence scientists and artisans that can manipulate the technologies.  The artificial intelligence model asks for an authorization request for a transaction, which is a request that is checking a fraud score, based on the past and current transactions.  Too much activity in 15-minutes by any one actor is cause for further inspection.  Adjaoute discloses to “warn” all other real-time, risk-scoring channel models that somethings suspicious is occurring.  Since the adversary artificial intelligence will be part of the models, the artificial intelligence model will receive the warning with the adjusted fraud score.
Di Pietro et al. (US 2016/0028750 A1)  discloses a machine learning attack detector.  A device provides expected traffic model to one or more nodes in the network.  The device receives an unexpected behavior notification from a particular node of the one or more nodes.  The particular node generates the unexpected behavior notification based on a comparison between the expected traffic model and an observed traffic behavior by the node.  Di Pietro also discloses an automatic generation of signatures from unknown attacks, thereby allowing the attack detection mechanism to adapt to 
Luk et al. (US 7,813,944 B1)  discloses a predictive model that produces a score, which is a measure of a likelihood of fraud or abuse.
Fischthal (5,822,741) discloses an apparatus for detecting fraud using a neural network. The architecture of the system involves first employing a conceptual clustering technique to generate a collection of classes from historical data. Neural networks are provided for each class created by the clustering step and the networks are trained using the same historical data. This apparatus is particularly useful for detecting the incidence of fraudulent activity from very large amounts of data such as tax returns or insurance claims.
The closest Non Patent Literature the Examiner could find is Skillicorn, D. (e-published 21 October 2010). “Computational approaches to suspicion in adversarial settings.” Information Systems Frontiers. 13(1): pages 21-31. XPO19888620, ISSN: 1572-9419, DOI: 10.1007/S10796-010-9279-4., which discloses that adversarial knowledge discovery differs from more conventional analysis or knowledge discovery because adversaries are motived to manipulate the data and/or the analysis process to conceal their activities and to mislead the analyst, yet does not disclose how to thwart these adversaries from manipulating data.
The closest Foreign Reference the Examiner could find is Barbour et al. (WO 2012/058066 A1)  discloses a behavioral based solution to user identity validation, useful in real-time detection of abnormal activity while a user is engaged in an online transaction with a financial institution. Activity data collected on a particular user is mapped to various behavioral models to produce atomic elements that can be scored. Classifiers may be dynamically updated in response to new behavioral activities.  
Examiner determined that it would not have been obvious to combine these arts to counter artificial intelligence learning attacks on fraud scoring models that generate a fraud score likelihood of fraud.  It would not have been obvious to combine the steps in an ordered combination of receiving a plurality of data representing a plurality of transactions, scoring each transaction according to a fraud scoring model.  Each transaction is fraud scored in a high-band (indicative of a high likelihood of fraud), or low0band (low likelihood of fraud).  An operation fraud score threshold separates the high-score band from the low score bands. Detecting, using volumetric measurements, a request from an adversary artificial intelligence model for fraud score.  Adjusting the fraud score for at least some of the plurality of transactions above the operation fraud score threshold by swapping fraud scores of randomly selected number of transactions from above the operation fraud score threshold with fraud scores of a random number of transactions from below the operation fraud score.  Adjusting the fraud score for at least some of the plurality of transactions below the operation fraud threshold.  Manipulating some fraud scores in order to mislead the adversary artificial intelligence model by swapping fraud scores of randomly selected number of transactions from above the operation fraud score threshold with fraud scores of a random number of transactions from below the operation fraud score.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.L./Examiner, Art Unit 3691    

/HANI M KAZIMI/Primary Examiner, Art Unit 3691